Name: Council Directive 84/186/EEC of 26 March 1984 amending Directive 71/118/EEC on health problems affecting trade in fresh poultrymeat
 Type: Directive
 Subject Matter: animal product;  trade policy;  health
 Date Published: 1984-03-30

 Avis juridique important|31984L0186Council Directive 84/186/EEC of 26 March 1984 amending Directive 71/118/EEC on health problems affecting trade in fresh poultrymeat Official Journal L 087 , 30/03/1984 P. 0027 - 0027 Finnish special edition: Chapter 3 Volume 17 P. 0090 Swedish special edition: Chapter 3 Volume 17 P. 0090 *****COUNCIL DIRECTIVE of 26 March 1984 amending Directive 71/118/EEC on health problems affecting trade in fresh poultrymeat (84/186/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Articles 43 and 100 thereof, Having regard to the proposals from the Commision (1), Having regard to the opinion of the European Parliament (2), Having regard to the opinion of the Economic and Social Committee (3), Whereas a Commission proposal was forwarded to the Council on 19 March 1981 in order to amend certain provisions of Council Directive 71/118/EEC of 15 February on health problems affecting trade in fresh poultrymeat (4), as last amended by Directive 82/532/EEC (5); whereas the object of this proposal is in particular to amend and clarify the inspection rules, to settle the problem of the financing of inspection costs and to postpone the date of expiry of the derogation mentioned in the third indent of Article 16a (a) concerning the slaughtering and evisceration of poultry, in order to extend this derogation from 15 August 1981 to 15 August 1986, in view of the fact that in certain Member States the production of partially eviscerated poultrymeat is still considerable; Whereas Directive 71/118/EEC limited in particular use of the chilling of fresh poultrymeat by means of immersion in water, carried out in accordance with the said Directive, to poultry carcases which, once chilled, are immediately frozen or deep-frozen; whereas that Directive afforded Member States the option of granting derogations from this provision; whereas the derogations granted expire on 31 March 1984; Whereas, moreover, a Commission proposal was forwarded to the Council on 14 February 1979 aimed at extending the use of the chilling process to carcases intended for marketing in a chilled state; Whereas, having regard to the progress made on these various proposals it is necessary to postpone, as a precaution, the date of expiry of the abovementioned derogations until the adoption of Community rules on inspection costs arising from Directive 71/118/EEC, on the determination of the specific conditions of hygiene under which the so-called 'counter-flow' chilling process may be applied to fresh poultrymeat which is not immediately frozen or deep-frozen, and on the production and inspection of partially eviscerated poultry, HAS ADOPTED THIS DIRECTIVE: Article 1 In the last sentence of the first subparagraph of Article 14 (2) and in the third indent of Article 16a (a) of Directive 71/118/EEC the date '31 March 1984' is hereby replaced by '30 June 1984'. Article 2 Member States shall bring into force the laws, regulations and administrative provisions necessary to comply with this Directive not later than 31 March 1984. They shall forthwith inform the Commission thereof. Article 3 This Directive is addressed to the Member States. Done at Brussels, 26 March 1984. For the Council The President M. ROCARD (1) OJ No C 65, 9. 3. 1979, p. 5, OJ No C 97, 29. 4. 1981, p. 12 and OJ No C 252, 2. 10. 1981, p. 11. (2) OJ No C 140, 5. 6. 1979, p. 180, OJ No C 234, 14. 9. 1981, p. 99 and OJ No C 87, 5. 4. 1982, p. 116. (3) OJ No C 247, 1. 10. 1979, p. 16, OJ No C 230, 10. 9. 1981, p. 24. (4) OJ No L 55, 8. 3. 1971, p. 23. (5) OJ No L 234, 9. 3. 1982, p. 12.